In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0832V
                                        UNPUBLISHED


 LISA CARTER,                                               Chief Special Master Corcoran

                        Petitioner,                         Filed: September 30, 2022
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Isaiah Richard Kalinowski, Bosson Legal Group, Fairfax, VA, for Petitioner.

Mitchell Jones, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On February 1, 2021, Lisa Carter filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that that she suffered a shoulder injury related to
vaccine administration (“SIRVA) as a result of an influenza vaccination she received on
October 5, 2018. Petition at ¶3, 14. Petitioner further alleges that her “vaccine related
injuries persisted for more than six months following the vaccination at issue.” Petition at
¶16. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On September 30, 2022, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Report at 1. Specifically, Respondent states that it is his position that “Petitioner has
satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications
and Aids to Interpretation (“QAI”) for SIRVA caused by the intramuscular administration
of a flu vaccine. Id. at 10. Respondent further agrees that Petitioner received the vaccine
in the United States and that Petitioner “satisfies the statutory severity requirement by
suffering the residual effects or complications of her injury for more than six months after
vaccine administration.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2